SCHAUER, J.
Concurring and Dissenting.—In my view, the record at bench shows procedural error of the type, but not the salience, defined and denounced in People v. Morse (1964) 60 Cal.2d 631, 649-653 [6a] [36 Cal.Rptr. 201, 388 P.2d 33] and in People v. Linden (1959) 52 Cal.2d 1, 27 [26b, 32] [338 P.2d 397]; see also id. at p. 28 [33]. More specifically, the error here is not shown to be aggravated by circumstances of the character or significance delineated in the Morse decision.
In Morse, it was only by appraising the significance and projecting the probable effect of those circumstances in relation to the otherwise presumably harmless factual matters of common knowledge recounted to the jury by way of instruction, that we found cause for reversal. We carefully defined that cause and our decision within the constitutional ambit (p. 653 [6a] of 60 Cal.2d) as follows: “after examination of the entire cause, including the evidence, we are of the opinion that it is reasonably probable that a result more favorable to defendant as to penalty would have been reached in the absence of the error.” (See Cal. Const., art. VI, § 4%; People v. Watson (1956) 46 Cal.2d 818, 836-837 [12] [299 P.2d 243].) The majority also cite People v. Hines, (1964) ante, p. 164 [37 Cal.Rptr. 622, 390 P.2d 398] but it is not contended that Hines has reversed or disapproved either Morse or Watson.
Applying the above quoted rule here, after examination of the entire cause, including the evidence, I am not of the opinion that it is reasonably probable that a result more favorable to the defendant as to penalty would have been reached in the absence of the error.
Accordingly, I would affirm the judgment in its entirety. (See also my dissents to People v. Hines (1964) ante, pp. 164, 175-182 [37 Cal.Rptr. 622, 390 P.2d 398]; People v. Terry (1964) ante, pp. 137, 154 [37 Cal.Rptr. 605, 390 P.2d 381]; People v. Arguello (1964) ante, pp. 210, 215 [37 Cal.Rptr. 601, 390 P.2d 377]; People v. Polk (1964) ante, pp. 217, 235 [37 Cal.Rptr. 753, 390 P.2d 641]; People v. Kroeger (1964) ante, pp. 236, 248 [37 Cal.Rptr. 593, 390 P.2d 369].)